Title: To John Adams from John Trumbull, 4 September 1800
From: Trumbull, John
To: Adams, John



Sir
Hartford Septr. 4th. 1800.

I have been absent on a Journey to Newhaven, or I should sooner have acknowleged the receipt of your letter of the 12th: Ult.
As I never doubted that the reports concerning the conversation in question, originated chiefly from that Spirit mentioned in your Postscript, I was gratified by the account you gave me, principally as it enabled me positively to contradict many unfounded assertions then circulating.
It is true that the removal of the late Secretary of State, caused among us for a time, a considerable division of sentiment among the real Friends of the Constitution & Government of the States. But fortunately the Jacobin leaders in Connecticut (for such men we have) did not conduct with any more wisdom on their side. They triumphed on our division, insulted our folly, & boasted that their party would certainly prevail, and began openly to designate the offices, which they should severally obtain on a change of the present administration. This has taught us to lay aside our disputes, & we hear & talk no more about the late change in the Official departments, than the last eruption of Vesuvius. In the approaching crisis, I have no doubt, that Connecticut will appear, as She has ever been, the decided Friend of the Constitution, & Administration of our Government. The disorganizing Party, though they have been for a while more open, clamourous and triumphant, cannot succeed in proselyting the people of this State. We are fond of order & government & firmly adhere to our antient Institutions, civil & religious. The steadiness of Connecticut may be depended upon, in the decision of every important question, that may call for her suffrages.
With the warmest wishes for your continued health and prosperity, I have the honour to be / Dear Sir / Your most affectionate / & Obedt. Servant,

John Trumbull